DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 25-26, 28-32, and 34-35 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 25, 28, 31, and 34 are amended.  Claims 1-24, 27, and 33 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 13 Apr. 2021, 13 Apr. 2021, 13 Apr. 2021, and 4 Jun. 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.

Response to Amendment
	The amendments filed on 25 Jun. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 25-30 under 35 USC 103 as being unpatentable over Kaplan et al. (WO 2013/152265 A1; published 10 Oct. 2013), in view of Simpson et al. (US 2002/0090725 A1; published 11 Jun. 2002), and Melius et al. (US 2006/0141891 A1; published 29 Jun. 2006) is withdrawn.
	In view of Applicants amendments, the rejection of claims 25-35 under 35 USC 103 as being unpatentable over Kaplan et al. (WO 2013/152265 A1; published 10 Oct. 2013), in view of 
	In view of Applicants amendments, the rejection of claims 25-35 under 35 USC 103 as being unpatentable over Michal et al. (US 2007/0218118 A1; published 20 Sep. 2007), in view of Melius et al. (US 2006/0141891 A1; published 29 Jun. 2006) and Kaplan et al. (WO 2012/145739 A1; published 26 Oct. 2012) is withdrawn.
	In view of Applicants amendments, the rejection of claims 25-35 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-7, 9, 11-12, 16-17, 19, 21-22, and 24-26 of copending application No. 15/301,908, in view of Michal et al. (US 2007/0218118 A1; published 20 Sep. 2007) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-26, 28-32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (WO 2013/152265 A1; published 10 Oct. 2013), in view of Knotek et al. (Mat. Sci. Eng.; published 2012; see attached 892), in further view of Kaplan et al. (WO 2012/145739 A1; published 26 Oct. 2012; “Kaplan et al. II”).

	Kaplan et al. teach as discussed in the Office action filed on 25 Jun. 2021.  Kaplan et al. teach injectable compositions for in vivo applications.  The silk microfiber scaffold can serve as both a physical support and/or as an adhesive template for cells to proliferate therein.  The silk microfibers can be coated with cell attachment agents e.g. growth factors (see [00111]-[00112]).  The silk microfiber composite can promote differentiation of human mesenchymal stem cells (multi potent stem cells) toward bone-like cells and further induce tissue ingrowth with vascularization upon implantation (see [00120]).  Kaplan et al. teach that the composition can be formulated as a gel (see [0020]).  Kaplan et al. teach that the length of the silk microfibers 
	Kaplan et al. do not expressly disclose a composition comprising a plurality of micronized electrospun fiber fragments and clusters having an average length of 0.9 µm to 1100 µm and an average diameter (width and height) of 0.09 µm to 11 µm and a carrier medium such as a gel comprising multipotent stem cells wherein the fiber fragments optionally comprise a growth factor wherein the plurality of micronized electrospun fiber fragments and clusters and cells and carrier medium form a suspension.  Kaplan et al. do not expressly teach a weight percent to the carrier medium of about 0.001% to about 50%.  Kaplan et al. do not further teach kits.
	Knotek et al. teach cryogenic grinding of electrospun poly-ε-caprolactone mesh submerged in liquid media (see title).  Knotek et al. teach that ion the ground sample, different types of particles (fibrous particles, fibrous fragments, agglomerates (clusters) were identified (see abstract).  Knotek et al. teach cryogenic grinding (see pg. 1367).  Knotek et al. teach fibrous fragments with varying size and shape.  The typical length was approximately 50 µm and maximum length was about 300 µm.  Fibrous agglomerates are globular particles with fibrous internal morphology and size varying between 10 and 100 µm (see pg. 1370).  Knotek et al. teach that microspheres formed from aggregates with fibrous structure can be utilized for cell scaffolding.  Of special importance, the microspherical form can be effectively applied as an injectable system for minimally invasive surgery opening new potential for electrospun nanofibers (see pg. 1370).  In general, porous microspheres produced by cryogenic grinding are suitable for cultivation of cells.  They could serve as a scaffolding system and even adherent 
	Kaplan et al. II teach as discussed in the Office action filed on 25 Mar 2021.  Kaplan et al. II teach a storage stable composition comprising a silk fibroin matrix and an active agent distributed therein (see [0010]).  The active agent may be cells (see [0069], [0085]).  Kaplan et al. teach kits comprising storage stable compositions and pharmaceutically acceptable solution (see [0011]).  Kaplan et al. II teach that the composition may be as a suspension (see [000112], [000115]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Kaplan et al. (composition comprising a plurality of electrospun silk fiber polymer fragments wherein the average diameter and length of the fibers are about 10 to 20 um and a biocompatible carrier medium) by incorporating a plurality of electrospun fiber fragment clusters having the same dimensions as taught by Kaplan et al. and  Knotek et al. because it would advantageously enable an injectable composition suitable for cultivation of cells.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Kaplan et al. by further incorporating a plurality of cells such a multipotent and pluripotent stem cells and optionally a growth factor as taught by Kaplan et al. and Knotek et al. because it would advantageously enable tissue repair and healing.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the modify the composition of Kaplan et al. by further creating a suspension of the micronized electrospun fiber fragments, clusters, cells and carrier medium as taught by Kaplan et al. II because it would have been expected to advantageously enable a preparation suitable for injection.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Kaplan et al. further .
	
Claims 25-26, 28-32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michal et al. (US 2007/0218118 A1; published 20 Sep. 2007), in view Knotek et al. (Mat. Sci. Eng.; published 2012; see attached 892) and Kaplan et al. (WO 2012/0145739 A1; published 26 Oct. 2012; “Kaplan et al. II”).

	Michal et al. teach as discussed in the Office action filed 25 Mar. 2021.  Michal et al. teach that the collagen electrospun fibers may be processed to a range from about 200 nm and about 1300 nm.  The range of electrospun fibers is approximately the range of naturally occurring type 1 and type 3 fibers which make up the heart matrix.  The fibers can provide docking sites for endogenous myocardial stem cells and encourage differentiation into cardiomyocytes (differentiated cells).  The gel, a viscous carrier medium, can provide temporary containment of fibers.  Examples of agents include SDF-1 and IGF-1 (proteins).  When delivered stem cells may be temporarily immobilized in a gel and adhere to the electrospun fibers (see [0040]-[0043]).  Michal et al. teach that a treatment agent can be added to a bioerodable polymer such as PLGA or PEA or PLA-PEEP.  The mixture can be subjected to 
	Michal et al. do not expressly disclose a composition comprising a plurality of micronized electrospun fiber fragments and clusters having an average length of 0.9 µm to 1100 µm and an average diameter (width and height) of 0.09 µm to 11 µm and a carrier medium such as a gel comprising multipotent stem cells wherein the fiber fragments optionally comprise a growth factor wherein the plurality of micronized electrospun fiber fragments and clusters and cells and carrier medium form a suspension.  Michal et al. do not do not expressly teach a weight percent to the carrier medium of about 0.001% to about 50%.  Michal et al. do not disclose a kit.
	Knotek et al. teach as discussed above.
	Kaplan et al. II teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Michal et al. (electrospun fiber fragments having a length in the range of 200 nm to about 1.3 µm and a diameter in the range of 0.2 µm to about 3 µm and stem cells and a gel (viscous) carrier medium where the gel acts a suspension media for the fiber fragment and cells) by incorporating a plurality of fiber fragment clusters produced by grinding with an average length of about 1.3 µm and a diameter in the range of 0.2 µm to about 3 µm as taught by Michal et al. and Knotek et al. because it would advantageously enable microinjectable fiber fragments and clusters and a system for cultivating cells.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Michal et al. so that the micronized fiber fragments, fiber clusters, plurality of cells, and carrier medium form a suspension as taught by Michal et al. because it would advantageously enable evenly dispersing the fragments, clusters, and cells for delivery to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-26, 28-32, and 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9, and 25 of copending Application No. 15/301,908, in view of Michal et al. (US 2007/0218118 A1; published 20 Sep. 2007). 

Claims 1-4, 6-7, 9, and 25 of copending Application No. 15/301,908 claim a composition comprising (i) a plurality of electrospun fiber fragments consisting of a synthetic polymer, wherein the plurality of electrospun fiber fragments have an average length of about 1 µm to about 1000 µm; and a plurality of electrospun fiber fragment clusters consisting of the synthetic polymer wherein the fiber clusters comprises at least one of a spherical, globular, ellipsoidal, or 
Claims 1-4, 6-7, 9, and 25 of copending Application No. 15/301,908 do not claim a composition further comprising a radiation opaque material.
Michal et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of claims 1-4, 6-7, 9, and 25 of copending Application No. 15/301,908 by further incorporating a protein as taught by Michal et al. because it would advantageously enable accelerated growth of tissue repair and enhanced cell survival.
This is a provisional nonstatutory double patenting rejection.


Applicants Arguments
	Applicants assert that Kaplan and Melius do not appear to explicitly discuss combinations of electrospun structures (fragments or clusters) with other components forming a suspension.  The descriptions that cells can be placed in suspension to facilitate the delivery of the cells to the matrix falls short of describing that the cells form a suspension together with the electrospun structures, particularly micronized electrospun fiber fragments and electrospun fiber fragment clusters as recited in the claims. Kaplan II does not resolve these deficiencies.  None of the references disclose either individually or in combination all of the elements recited in amended claims 25 and 31.

Applicant's arguments filed 25 Jun. 2021 have been fully considered but they are not persuasive. Michal teaches an injectable composition where a plurality of micronized .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618